Motion by appellant Greenberg to amend the remittitur granted. Return of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon an alleged question under the Constitution of the United States, viz.: Appellant Greenberg contended that in violation of his constitutional rights he did not receive a fair trial as guaranteed by the Fifth and Fourteenth Amendments. The Court of Appeals held that there was no such violation and that there was no substance or merit to appellant’s contentions. [See 5 N Y 2d 907.]